--- ...~
   AO 245B (Rev. 02/08/2019) Judgment in a Crimin~! Petty Cas~ (Modified)                                                                Page 1 of 1



                                              UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                JUDGMENT IN A CRIMINAL CASE
                                               V.                               (For Offenses Committed On or After November 1, 1987)


                     Jose Maria De Leon-Reynoso                                 Case Number: 3:19-mj-22490

                                                                                Robert E B~ce
                                                                                Defendant's Attorney
                                                                                                        b·~ . _,:
   REGISTRATIONNO. 85972298                                                                            ~----]
   THE DEFENDANT:                                                                                           JUN 2 0 2015
    lZI pleaded guilty to count( s) 1 of Complaint                                                           _ _ __ . .. .
                            .                                                                         CLERK cjS LJ1.:;, ,---1:c: COURT
    D was found gmlty to c?unt(s)                                                             - <'.JLJTHERN ~ C T OF         CAL!~E~~;;'!:
           after a plea of not gmlty.                                                - ····---- . __________:i.::.·.~-=- -
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

   Title & Section                            Nature of Offense                                                   Count Number(s)
   8:1325                                     ILLEGAL ENTRY (Misdemeanor)                                         1

    0 The defendant has been found not guilty on count(s)
                                                          --------------------
    0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:
                                      r--f,
                                      !J       TIME SERVED                  D                                        days

    lZI Assessment: $10 WAIVED lZI Fine: WAIVED
    lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days .
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.




                     ,;;::<
                   ,/--         ~--
   Received//'            ·_ _ _ _ _ _ __
           ::::-D::-:-US::-:-M




   Clerk's Office Copy                                                                                                      3:19-mj-22490
